Order entered September 9, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00651-CV

                          RUTH TORRES, Appellant

                                        V.

    UNAUTHORIZED PRACTICE OF LAW COMMITTEE FOR THE
            SUPREME COURT OF TEXAS, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07071

                                     ORDER

      Before us is appellant’s Motion for Leave and Second Supplemental Brief

submitted on March 23, 2022. Appellant’s motion is GRANTED and appellant’s

second supplemental brief is deemed filed as of the date it was submitted.


                                             /s/   AMANDA L. REICHEK
                                                   JUSTICE